TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00165-CR


Ricky Robert Currie, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2011344, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Ricky Robert Currie was placed on community supervision after pleading
guilty to burglary of a habitation.  See Tex. Pen. Code Ann. § 30.02 (West 2003).  At a hearing on
the State's motion to revoke, appellant pleaded true to the alleged violations.  The district court
revoked supervision and imposed a five-year prison sentence.
Appellant represents himself on this appeal and does not claim to be indigent. 
Appellant did not respond to this Court's notices and did not file a brief, even after he was notified
of the date of submission and told that he could file a brief at any time before that date.  See Tex. R.
App. P. 38.8(b)(4) (consideration of appeal without briefs).  We have examined the record and find
no fundamental error or other matter that should be considered in the interest of justice.  

The order revoking community supervision is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   February 12, 2004
Do Not Publish